

 FIRST ALLONGE TO REVOLVING CREDIT NOTE


THIS FIRST ALLONGE TO REVOLVING CREDIT NOTE (“Allonge”), is dated as of the 1st
day of July, 2005, and is made and given by Champion Industries, Inc., a West
Virginia corporation (the “Borrower”), to United Bank, Inc., a West Virginia
state banking corporation (“Lender”).


W I T N E S S E T H:


WHEREAS, on August 1, 2003, Borrower executed and delivered that certain
Revolving Credit Note made payable to Lender in the principal sum of
$10,000,000.00 (the “Note”), pursuant to that certain Revolving Credit
Agreement, dated August 1, 2003, between Borrower and Lender (the “Loan
Agreement”); and


WHEREAS, maturity date of the Note is July 31, 2005;


WHEREAS, Borrower has requested that Lender extend the Maturity Date; and


WHEREAS, Lender is agreeable to Borrower’s request, subject to the terms and
conditions as set forth herein.


NOW, THEREFORE, for $10.00, cash in hand paid, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties covenant and agree as follows:


1. 1. Effective as of the date of this Allonge, the term “Note” or “note”, as
used herein and in the Note and other Loan Documents, shall mean the Note as
modified and amended by this Allonge.


2. Effective as of the date of this Allonge, the Maturity Date of the Note is
extended through and including July 31, 2008.


3. This Allonge is a modification only and not a novation. Except as modified
herein, the Note shall remain in full force and effect, and the Revolving Credit
Agreement, financing statements and all other documents executed in connection
therewith, shall remain in full force and effect and, along with the Note, shall
be binding on the respective parties.




--------------------------------------------------------------------------------



WITNESS the following signatures and seals of Lender and Borrower as of the 1st
day of July 2005.


LENDER: UNITED BANK, INC.




By:  /s/ Linda J.
Pleasants                                                            
Its: Vice President


BORROWER: CHAMPION INDUSTRIES, INC.


By:  /s/ Todd R.
Fry                                                             
Its: Senior Vice President, Chief Financial Officer


 
